Citation Nr: 0842628	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tremors of the 
head.

2.  Entitlement to service connection for peripheral 
neuropathy with tremors of the bilateral upper extremities.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the above-listed issues.  

The issues of entitlement to service connection for a right 
knee condition and for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in Vietnam from July 1967 to July 
1968.  In-service herbicide exposure is presumed.

2.  Tremors of the head were not shown in service or for many 
years thereafter and a disability manifested by such tremors 
is not shown to be otherwise related to military service or 
events therein, to include Agent Orange exposure.

3.  Peripheral neuropathy with tremors of the bilateral upper 
extremities was not shown in service or for many years 
thereafter and such disability is not shown to be otherwise 
related to military service or events therein, to include 
Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Service connection for tremors of the head is not 
warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for peripheral neuropathy with tremors 
of the bilateral upper extremities is not warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO issued a letter 
in August 2004 that notified the veteran of the evidence 
needed to substantiate his claims for service connection.  
This letter advised the veteran of the evidence VA would 
provide and of the evidence he needed to provide.  He was 
also asked to provide any evidence in his possession that he 
believed would support his claim.  The December 2005 SOC 
advised the veteran of the applicable laws and regulations.  

The claims file was transferred to the Board prior to the 
Court's decision in Dingess, supra.  Thus, the claims file 
does not contain correspondence notifying the veteran of the 
information regarding the assignment of disability ratings 
and effective dates.  However, as the claims for service 
connection for tremors and peripheral neuropathy are denied 
herein, the Board finds that the veteran was not prejudiced 
by the lack of notice and it did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Review of the record clearly 
shows that the veteran has been advised of the information 
necessary to substantiate his claims for service connection 
and has had an opportunity to meaningfully participate in the 
adjudicative claims process.  Thus, any errors or 
deficiencies regarding notice are considered harmless.  

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service records, other relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008). 

The claims file contains the veteran's service treatment 
records and VA medical center (VAMC) records.  In his January 
2005 notice of disagreement, the veteran indicated that he 
did not feel a sound decision could be made without VA 
examinations.  The Board acknowledges that the veteran was 
not provided a VA examination regarding his claims for 
peripheral neuropathy and tremors.  In this regard, the Board 
notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

On review, the Board concludes an examination is not needed 
in this case for tremors or peripheral neuropathy.  Service 
records do not show any evidence of these disabilities and 
the only evidence suggesting a relationship to service is the 
veteran's own lay statements.  That is, the veteran contends 
that his tremors and peripheral neuropathy are related to 
Agent Orange exposure.  However, the veteran has not asserted 
that there is any continuity of symptomatology between his 
military service and the claimed current disabilities.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran is 
also not otherwise competent to provide a medical opinion 
linking his current disabilities to exposure to herbicides 
including Agent Orange in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding 
that the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Analysis

In various statements, the veteran expressed his belief that 
he had peripheral neuropathy and tremors of the head and 
upper extremities that were directly related to exposure to 
herbicides while serving in Vietnam.  

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for veterans who 
served in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309(e) 
(2008).

If a veteran served on active duty in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, the veteran is presumed to have been exposed to 
herbicides, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service. The last date on which a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending May 
7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2008).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
Id. at Note 2.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2007).

VAMC records include an August 2004 consult request which 
indicates the veteran has tremors and peripheral neuropathy 
of hands and feet and needs evaluation.  It was noted that an 
EMG would be needed.  Note dated March 25, 2005 indicates 
that a neurology consult was requested but that the veteran 
never got an appointment.  It was further noted that 
neuropathy was mentioned, which the veteran was not 
complaining of now.  Assessment was tremor.  On review, it 
does not appear the veteran underwent a neurology consult.  
Handwritten note on VA records indicates the EMG was 
canceled.  Note dated March 30, 2005 indicates that the 
tremor was at rest.  It was also noted that Propanolol would 
be started and that a new consult would be requested if there 
were problems.  Note dated in July 2005 indicates the 
Propanolol had helped slow the tremors down.

Service records confirm the veteran served in Vietnam from 
July 1967 to July 1968 and therefore, exposure to herbicides 
is presumed.  The claimed tremors, however, are not a disease 
for which the Secretary has determined that presumptive 
service connection is warranted.  See 38 C.F.R. § 3.309(e) 
(2008).  Regarding the claimed neuropathy, the Board notes 
that even assuming a current diagnosis of peripheral 
neuropathy, there is no evidence of acute and subacute 
peripheral neuropathy, as defined by regulation, which 
manifested to a compensable degree within one year following 
the last herbicide exposure.  On review, service connection 
for tremors and/or peripheral neuropathy on a presumptive 
basis, as a disease associated with exposure to herbicides, 
is not warranted.

Notwithstanding the presumptive provisions, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  Thus, under Combee, the presumption is not the 
sole method for showing causation and thereby establishing 
service connection.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including other organic disease of the nervous 
system, if manifest to a compensable degree within one year 
after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service treatment records are negative for any complaints, 
treatment, or diagnosis of tremors or peripheral neuropathy.  
On examination for separation in February 1969, the veteran's 
upper extremities and neurologic system were reported as 
normal on clinical evaluation.  The first evidence of tremors 
and/or peripheral neuropathy is not noted until approximately 
2004, which is many years following the veteran's separation 
from active service.  

The Board acknowledges the veteran's contentions that his 
claimed disabilities are related to Agent Orange exposure.  
As indicated, however, the veteran has not alleged any 
continuity of symptomatology between his military service, 
and the claimed current disabilities, and he is not shown to 
be competent to provide a medical etiology opinion linking 
his disabilities to service, including exposure to Agent 
Orange in service.  See Espiritu, supra.  The record does not 
contain medical evidence relating his claimed disabilities to 
in-service exposure.  In this regard, the Board notes that 
based on cumulative scientific data reported by the National 
Academy of Science, the Secretary has determined that there 
is no positive association between herbicide exposure and 
certain conditions, including chronic persistent peripheral 
neuropathy.  67 Fed. Reg. 42,600, 42,605 (June 24, 2002); see 
M21-MR, IV.ii.2.C.10.j (listing conditions the Secretary has 
determined to have no positive association with herbicide 
exposure).  

On review, the evidence does not show that the veteran has 
currently diagnosed tremors of the head or peripheral 
neuropathy with tremors of the bilateral upper extremities 
that are related to active military service or events 
therein, to include Agent Orange exposure.  The preponderance 
of the evidence is against the claims and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  




ORDER

Entitlement to service connection for tremors of the head is 
denied.

Entitlement to service connection for peripheral neuropathy 
with tremors of the bilateral upper extremities is denied.  


REMAND

Right knee condition

The veteran contends that service connection is warranted for 
a right knee condition.  He reported that he suffered an 
injury at Ft. Carson, Colorado in 1968.  In his Form 9, he 
indicated that he believes his right knee condition is 
directly related to service because he has had great problems 
with his knee since the military treated it.

Service treatment records show the veteran was treated for 
cellulitis in the right knee in September 1968.  

In his January 2005 notice of disagreement, the veteran 
indicated he was hospitalized for his right knee injury, but 
provided no further details.  In the November 2008 Informal 
Hearing Presentation, the veteran's representative argued 
that VA failed to clarify where he was hospitalized.  

The veteran underwent a VA examination in September 2005.  On 
review, the examination appears to contain inconsistent 
information.  For example, under the "diagnosis" section of 
the report the examiner listed the problem as right knee pain 
and that the diagnosis or etiology of the problem was status 
post cellulitis secondary to boil, right knee.  Under the 
"medical opinion" section of the report, the examiner 
indicated that it was not at least as likely as not that the 
veteran's present knee condition was related to his service-
connected cellulitis of the right knee.  The Board notes that 
the veteran is not service-connected for right knee 
cellulitis; rather, he was treated for right knee cellulitis 
during service.  

The Board acknowledges that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  This case, 
however, appears distinguishable in that the veteran's knee 
pain may derive from an underlying condition (status post 
cellulitis).  

The veteran is competent to report that he has had knee pain 
or problems since service.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  Given the 
veteran's statements and conflicting information provided in 
the VA examination, the Board finds that additional 
examination is warranted.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  

PTSD

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in according with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).  
When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.304(d), (f) 
(2008).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  

In support of his claim, the veteran reported that he was 
mortared heavily during his service in Vietnam with the 9th 
Infantry Division.  In response to the August 2004 VCAA 
letter, the veteran reported numerous mortar attacks 
throughout his tour in Vietnam.  He described the geographic 
locations as base camps of the 9th Division (15 miles north 
of Saigon at Bearcat and in the delta).  

Service records do not show receipt of any medals or 
decorations conclusively indicating participation in combat.  
The Board acknowledges that the veteran was a combat engineer 
assigned to an infantry division; however, the stressors 
reported by him were mortar attacks on bases and were not 
specific to the duties or circumstances of his military 
occupational specialty.  

The claims file contains a July 2005 Informal Conference 
Report to the veteran's representative where it was noted 
that the veteran had not provide information sufficient for 
stressor verification and it was requested that he provide a 
2 month time frame.  Subsequent Report of Contact indicates 
that the representative contacted the veteran regarding the 
Informal Conference Report.  However, the requested time 
periods were not noted and it is not clear whether the 
veteran was specifically asked for this information.  In the 
November 2008 Informal Hearing Presentation, the 
representative specifically argued that the Report of Contact 
was insufficient and that the case should be remanded.  

Review of the claims folder does not show any attempts were 
made to verify the veteran's claimed stressors and the Board 
finds that additional development is required.  See 38 C.F.R. 
§§ 3.159, 3.304(f) (2008).  

Review of the claims file indicates that only specific pages 
from the veteran's personnel file were requested.  Additional 
information regarding the veteran's duties, geographic 
location, etc. may be contained in the complete personnel 
records and these should be requested.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).  

VA psychiatric consult dated in February 2005 includes a 
diagnostic impression of history of on and off symptoms of 
depression, possibly triggered by past military experience.  
PTSD is also noted.  If the veteran's reported stressors are 
verified, a VA examination should be scheduled.  See 
38 C.F.R. § 3.159(c)(4) (2008).  The Board notes that 
corroboration of every detail of a claimed stressor, 
including personal participation, is not required, and 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter asking him 
to identify any hospitalizations for right 
knee cellulitis, to include the name of 
the facility and dates of treatment.  If 
the veteran identifies post-service 
private hospitalization, he should provide 
an authorization for release of records.  
If in-service hospitalization is reported, 
then clinical records should be requested.  
Any records received should be associated 
with the claims file.  

2.  Thereafter, schedule the veteran for a 
VA examination for his right knee.  The 
claims file must be available for review.  
All disabilities related to the right 
knee, if any, should be noted.  If the 
veteran is diagnosed with a right knee 
disability, the examiner is requested to 
indicate whether it is at least as likely 
as not that such disability is related to 
any incident of service, to include 
whether it is a residual of or is 
otherwise related to the 1968 episode of 
right knee cellulitis.  If the only 
finding is "pain," the examiner should 
indicate whether it is at least as likely 
as not that the pain is related to the in-
service episode of cellulitis.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.   

3.  Send the veteran a letter requesting 
additional information regarding his 
reported in-service stressors.  
Specifically, the veteran should be 
requested to identify the dates of the 
reported mortar attacks within a 60 day 
period.

4.  Request the veteran's complete service 
personnel records.  Any records obtained 
should be associated with the claims 
folder.  

5.  If the veteran provides the requested 
information (date range within 60 days), 
make attempts to verify the reported 
mortar attacks.  This should include, but 
not be limited to, a request to the U.S. 
Army & Joint Services Records Research 
Center (JSRRC).  All attempts to verify 
reported stressors should be documented in 
the file.

6.  If the veteran's stressor(s) are 
deemed sufficiently corroborated, schedule 
him for a VA psychiatric examination to 
determine the nature and severity of all 
diagnosed psychiatric disabilities.  The 
claims file must be available for review 
and the examiner must be provided with a 
list of all corroborated in-service 
stressors.  A diagnosis of PTSD must be 
either ruled in or excluded.  The examiner 
should describe all findings in detail and 
provide a complete rationale for all 
opinions offered.   If the examiner is 
unable to make any determination, he/she 
should so state and indicate the reasons.  
If PTSD is diagnosed, the examiner should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  

7.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to service 
connection for a right knee condition and 
PTSD.  All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


